Allowable Subject Matter

Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a power conversion device, includes:  transmit the limited command value to a second power conversion device comprising a second power conversion circuitry connected in parallel to the first power conversion circuitry; receive, from the second power conversion device, information indicating an adjustment value, wherein the adjustment value is added to the limited command value for controlling the second power conversion circuitry; and modify the secondary-side limit based on a difference between a primary-side limit associated with the primary-side power and the adjustment value.

Claim 14:   The prior art of record fails to disclose or suggest a power conversion method, the method comprising the steps of:  transmitting the limited command value to a second power conversion device comprising a second power conversion circuitry connected in parallel to the first power conversion circuitry; receiving, from the second power conversion device, information indicating an adjustment value, wherein the adjustment value is added to the limited command value for controlling the second power conversion circuitry; and modifying the secondary-side limit based on a difference between a primary-side limit associated with the primary-side power and the adjustment value.

Claim 16: The prior art of record fails to disclose or suggest a non-transistor device, includes:  transmit the limited command value to a second power conversion device comprising a second power conversion circuitry connected in parallel to the first power conversion circuitry; receive, from the second power conversion device, information indicating an adjustment value, wherein the adjustment value is added to the limited command value for controlling the second power conversion circuitry; and modify the secondary-side limit based on a difference between a primary-side limit associated with the primary-side power and the adjustment value.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue [US 9935465 B2], Power conversion device.
TABUCHI et al.	[US 20200244096 A1], POWER CONVERSION DEVICE.
Iyasu et al. [US 10848068 B2], Power conversion system control device and control system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/Examiner, Art Unit 2838                               


/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838